PER CURIAM
This action involves the validity of certain taxbills for street paving in the city of Macon. The judgment in the trial court was for the plaintiff and defendant appealed. -
Plaintiff insists that the appeal was dismissed on the ground that there has been no compliance on defendant’s part with the statute and rules requiring a proper abstract to be filed. The point is well taken. The record and proceedings at the trial are quite voluminous, and we have had printed a literal copy of everything that transpired at the trial. Among the principal, if not principal, points urged by defendant against the validity of the bill is that the property sought to be charged did not abut upon Jackson street, the street which was paved. That it lacked several feet of coming out to that street. It was a matter of dispute whether the area said to be known as Jackson street was not composed in part of Dameron street. In the contest at the trial as to these streets tbiere was much evidence introduced, particularly of plats of parts of the city of Macon, and additions thereto, with dedications and acknowledgments. Several of ■these related to the .laying out or dedication of the streets in controversy, beginning back in the early days of the city. Photographic copies of these are attached to the abstract, so reduced in size as to be of no value, the written or printed matter, including figures, cannot be made out.
*408In addition to this, there is not pointed ont in what portions of the lengthy record many of the points made by defendant may be verified or examined.
The record is in snch condition as to render it altogether impracticable for ns to intelligently examine into the merits of the appeal, and it is accordingly dismissed. [Coal Co. v. Ry. Co., 134 Mo. App. 405.]